14‐3714 
        Jamal M. Safa v. Deutsche Lufthansa 
         
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                        SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

         
               At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 3rd day of November, two thousand 
        fifteen. 
                                          
        PRESENT:  CHESTER J. STRAUB,  
                      RICHARD C. WESLEY, 
                      DEBRA ANN LIVINGSTON, 
                                  Circuit Judges. 
        ______________________ 
         
        JAMAL M. SAFA,  
         
                                  Plaintiff‐Appellant, 
         
                      ‐v.‐                                  No. 14‐3714 
         
        DEUTSCHE LUFTHANSA 
        AKTIENGESELLSCHAFT, INC., 
         
                                  Defendant‐Appellee.        
        ______________________  
         
    FOR PLAINTIFF‐APPELLANT:                      STEPHEN F. ROSENTHAL (Ricardo 
                                                  Martinez‐Cid, on the brief), Podhurst 
                                                  Orseck, P.A., Miami, FL. 
  
  FOR DEFENDANT‐APPELLEE:                         THOMAS M. MEALIFFE (Joseph J. 
                                                  Ortego, on the brief), Nixon Peabody 
                                                  LLC, Jericho, NY. 
          
         Appeal from the United States District Court for the Eastern District of 
    New York (Arthur D. Spatt, Judge). 
     
         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

    ADJUDGED AND DECREED that the judgment of the District Court is 

    AFFIRMED.  

          Plaintiff‐Appellant Jamal M. Safa (“Safa”) brought this action pursuant to 

    the Montreal Convention against Defendant‐Appellee Deutsche Lufthansa 

    Atkiengesellschaft, Inc. (“Lufthansa”) for damages resulting from the airline’s 

    response to Safa’s medical incident on board an international flight.  After 

    lengthy discovery, Lufthansa moved for summary judgment, arguing that the 

    undisputed facts demonstrated that no “accident” as defined by Article 17 of the 

    Montreal Convention had occurred because Lufthansa’s crew had materially 

    adhered to all applicable policies and procedures in responding to Safa’s medical 

    incident.  The District Court, though recognizing that an airline’s deviation from 




                                              2
expected policies and procedures can constitute an “accident” under the 

Montreal Convention, granted Lufthansa’s motion.1   

      Summary judgment is appropriate if “there is no genuine dispute as to any 

material fact and the movant is entitled to judgment as a matter of law.”  Fed. R. 

Civ. P. 56(a).  A genuine dispute of material fact exists if a reasonable jury could, 

viewing the evidence in the light most favorable to the non‐movant, find in favor 

of the non‐movant.  Magan, 339 F.3d at 161.   

      We see no material factual dispute on the record barring judgment as a 

matter of law.2  Accordingly, we AFFIRM the judgment of the District Court.   

       

                                         FOR THE COURT: 
                                         Catherine O’Hagan Wolfe, Clerk 
 
                                           




1 We review a grant of summary judgment de novo.  Magan v. Lufthansa German Airlines, 
339 F.3d 158, 160 (2d Cir. 2003).  We assume the parties’ familiarity with the facts and 
record below, which we reference only as necessary to explain our decision. 
2 Safa argues that the District Court applied an incorrect standard in determining 

whether Lufthansa’s actions constituted an “accident” under the Montreal Convention.  
Because no material factual dispute exists regardless of the standard applied, we need 
not reach this issue and decline to do so here. 


                                              3